PER CURIAM.
Notice of appeal was served on September 11, 1941. On September 26, 1941, certified copy of notice of appeal and undertaking was filed in this court. On September 13, 1941, the respondent served a notice excepting to the sufficiency of the sureties on the appeal bond and demanded that the sureties justify under the provisions of SDC 33.0724. The sureties failed to justify and no further steps or proceedings have been taken in the prosecution of the appeal.
The appeal is deemed to be abandoned and the judgment appealed from is affirmed.
All the Judges concur.